Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 23, 2020

The Court of Appeals hereby passes the following order:

A20D0246. DEASHANIQUE COPELAND v. THE STATE.

      Deashanique Copeland was convicted of possession of marijuana in the
Municipal Court of LaGrange. Copeland filed an application for discretionary
review, seeking to appeal that judgment, which this Court dismissed for lack of
jurisdiction. See Case No. A20D0068 (decided September 24, 2019). On December
26, 2019, Copeland filed another application for discretionary review, again seeking
to appeal the same municipal court judgment. Although the application includes a
copy of the judgment sought to be appealed, it does not contain a stamped “filed”
copy of the judgment as required by Court of Appeals Rule 31 (c). This Court, on
December 30, 2019, ordered Copeland to supplement her application with a stamped
“filed” copy of the judgment in ten days or the application would be dismissed. We,
however, lack jurisdiction for at least three reasons.
      First, no stamped “filed” judgment has been filed within the time allowed.
Without a stamped “filed” judgment, we are unable to ascertain whether the filing is
timely.
      Second, as Copeland was informed in the dismissal of her prior application,
the judgment of the municipal court must be appealed – either directly or by certiorari
– to the superior court. See OCGA § 5-4-3 (addressing petitions for writs of certiorari
in the superior court); Reed v. State, 229 Ga. App. 817, 819-820 (b) (495 SE2d 313)
(1997) (an appeal of a municipal court conviction lies in the superior court).
      Finally, we denied Copeland’s prior application for discretionary appeal of the
municipal court judgment. Our denial of that application bars further appellate
review of the judgment. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438)
(2011) (“[A]ny issue that was raised and resolved in an earlier appeal is the law of the
case and is binding on this Court . . . .”) (punctuation omitted); Hook v. Bergen, 286
Ga. App. 258, 261 (1) (649 SE2d 313) (2007) (“[]he denial of an application for
discretionary appeal is an adjudication on the merits of the underlying order and acts
as res judicata in subsequent proceedings.”).
      For all these reasons, we lack jurisdiction over this application for discretionary
appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/23/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.